UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 8, 2011 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 000-22117 06-1269834 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4 Landmark Square, Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 975-7110 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8—Other Events Item 8.01.Other Events. On August 8, 2011, the Registrant announced that its Board of Directors(i) authorized the repurchase by the Registrant of up to $300 million of its common stock, inclusive of prior authorizations, from time to time for a period beginning on the date of such authorization through and including December 31, 2014 and (ii) declared a quarterly cash dividend on its common stock of $0.11 per share, payable on September 15, 2011 to the holders of record of common stock of the Registrant on September 1, 2011.For additional information regarding this announcement, refer to Exhibit 99.1 filed with this Current Report on Form 8-K. Section 9—Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Press Release dated August 8, 2011 regarding the authorization of stock repurchases and the declaration of a quarterly cash dividend. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SILGAN HOLDINGS INC. By: /s/Frank W. Hogan, III Frank W. Hogan, III Senior Vice President, General Counsel and Secretary Date:August 8, 2011 3 INDEX TO EXHIBITS Exhibit No. Description Press Release dated August 8, 2011 regarding the authorization of stock repurchases and the declaration of a quarterly cash dividend. 4
